Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8, and 10-20 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Reilley P. Keane (reg. 76,426) on September 7, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

1.	(Currently Amended)  A method comprising:
	storing, in a network storage system, a shared file received from a first user device;
	receiving, by the network storage system and from the first user device, scan data associated with the shared file, wherein the scan data indicates results of a security scan of the shared file;
on the network storage system;
receiving, at the network storage system, scan data from one or more additional user devices;
determining, by the network storage system, that the shared file is a valid file to share with users of the network storage system based on the scan data from one or more of the first user device and the one or more additional user devices, wherein determining that the shared file is a valid file comprises determining that there are no pre-identified issues associated with the shared file; 
updating, by the network storage system and in response to the receipt of scan data from the one or more additional user devices, the ledger of the shared file in the network storage system;
	weighting, by the network storage system, the scan data based on a type of scanner; 
	determining, based on the weighted scan data, a confidence value of the shared file;
determining that the confidence value exceeds a confidence threshold; and 
providing, by the network storage system, based on the determining that the shared file is a valid file to share with the users of the network storage system, and based on the determination that the confidence value exceeds the confidence threshold, permission to access the shared file to the one or more additional user devices. 


sending, from the network storage system and to the one or more additional user devices, a request for a scanner credential from the one or more additional user devices;
receiving, at the network storage system, the scanner credential from the one or more additional user devices; and
authenticating, by the network storage system, an additional user device scanner based on the scanner credential received from the one or more additional user devices.

	3. (Original)  The method of claim 1, wherein the determining that the shared file is a valid file to share with users of the network storage system based on the scan data from one or more of the first user device and the one or more additional user devices comprises: 
	receiving, from one or more of the first user device and the one or more additional user devices, scan data; 
	analyzing the scan data for an indicator that the shared file includes one or more of signatures of known exploits, malware, or viruses; and
	determining that shared file is valid based on the indicator of the scan data. 
	
	4. (Original)  The method of claim 1, further comprising: 
	obtaining, by the network storage system, policy information associated with the shared file; and


	5. (Original)  The method of claim 1, wherein the generating the ledger associated with the shared file comprises generating a blockchain associated with the shared file.
	
	6. (Original)  The method of claim 5, wherein updating the ledger of the shared file comprises adding to the blockchain based on scan data of the one or more additional user devices and a hash related to scan data of at least one of the first user device or the network storage system.

	7. (Original)  The method of claim 1, wherein the network storage system comprises a cloud network storage system, and wherein the ledger is stored in the same cloud network storage system as the shared file.

	8. (Original)  The method of claim 1, further comprising:
	scanning, by the network storage system, the shared file with a security application to generate the scan data; and 
	associating, by the network storage system, the scan data with the ledger of the shared file.

	9. (Cancelled)  

	10. (Previously Presented)	The method of claim 1, wherein the scan data comprises scanner type data indicating the type of scanner and scanner update data indicating any updates the scanner has applied.

	11. (Currently Amended)  An apparatus, comprising:
	at least one processor; and
	memory storing executable instructions configured to, when executed by the at least one processor, cause the apparatus to:
	store a shared file in a network storage system;
	request
	generate a ledger associated with the shared file, wherein the ledger comprises the scan data associated with the shared file;
	receive a request from a second user device to access the shared file stored on the network storage system;
	in response to receiving the request to access the shared file, request scan data from the second user device;
	update, based on a response to the request for scan data from the second user device, the ledger of the shared file in the network storage system; 
	weight the scan data based on a type of scanner; 
	determine, based on the weighted scan data, a confidence value of the shared file; 

	transmit, based on a determination that the confidence value exceeds the confidence threshold, write permission for the shared file to the second user device. 

	12. (Currently Amended)  The apparatus of claim 11, wherein the apparatus is further configured to:
receive, from a third user device, a second request to access the shared file stored on the network storage system;
in response to receiving the second request to access the shared file, request scan data from the third user device; and
update, based on a response to the requesting scan data from the third user device, the ledger of the shared file in the network storage system


13. (Original)  The apparatus of claim 11, wherein the apparatus is further configured to:
obtain policy information associated with the shared file; and 
	prevent, based on the policy information associated with the shared file, write access to the shared file until policy conditions have been met.

14. (Currently Amended)  The apparatus of claim 11, wherein the apparatus is further configured to:

	associate the scan data with the ledger of the shared file.

15. (Currently Amended)	The apparatus of claim 11, wherein the confidence value indicates a likelihood that the shared file is corrupted.

16. (Previously Presented)  The apparatus of claim 11, wherein the scan data comprises scanner type data indicating the type of scanner and scanner update data indicating any updates the scanner has applied.
	
17. (Currently Amended)  One or more non-transitory computer-readable media storing instructions configured to, when executed, cause a computing device to:
store a shared file in a network storage system;
	request
	generate a ledger associated with the shared file, wherein the ledger comprises the scan data associated with the shared file;
	receive a request from a second user device to access the shared file stored on the network storage system;
	in response to receiving the request to access the shared file, request scan data from the second user device;

	weight the scan data based on a type of scanner; 
determine, based on the weighted scan data, a confidence value of the shared file; 
	determine that the confidence value exceeds a confidence threshold; and 
	transmit, based on the determination that the confidence value exceeds the confidence threshold, write permission for the shared file to the second user device. 

18. (Currently Amended)  The one or more non-transitory computer-readable media of claim 17, wherein the instructions are configured to, when executed, cause the computing device to:
receive, at the network storage system and from a third user device, a second request to access the shared file stored on the network storage system;
in response to receiving the second request to access the shared file, request scan data from the third user device; and
	update, based on a response to the requesting scan data from the third user device, the ledger of the shared file in the network storage system
	

19. (Original)  The one or more non-transitory computer-readable media of claim 17, wherein the instructions are configured to, when executed, cause the computing device to:

	prevent, based on the policy information associated with the shared file, write access to the shared file until policy conditions have been met.

20. (Previously Presented)  The one or more non-transitory computer-readable media of claim 17, wherein the scan data comprises scanner type data indicating the type of scanner and scanner update data indicating any updates the scanner has applied.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the examiner’s opinion, based on the combination of conditions disclosed in at least independent claim 11 (the broadest of each independent claim), it would not have been obvious to a person of ordinary skill in the art to arrive at the claimed apparatus for storing a shared file on a network storage system and transmitting write permissions for the shared file based on the claimed conditions -especially in view of applicant’s added specificity to the combination of elements for the weighting criteria. 
It is the combination of the provided conditions within the base claim (i.e. claim 11 and claims 1 and 17 reciting similar limitations) the examiner finds reasonable to allow in view of the following limitations:
		“… weight the scan data based on a type of scanner; 
	determine, based on the weighted scan data, a confidence value of the shared file; 

	transmit, based on a determination that the confidence value exceeds the confidence threshold, write permission for the shared file to the second user device”.

The closest prior arts of record are the combination of Krukar et al: US PGPub 20190373137, and Linnakangas et al: US PGPub 20160226841. The combination of Krukar et al and Linnakangas et al discloses scanners and data rendering devices that leverage blockchain technology to manage public access to documents and rendering of data contained in documents, essentially enabling a channel (a “blockchannel) to and from the blockchain to access documents/data for its intended use. The combination of prior art references does not explicitly teach the above-mentioned limitations –in combination with the remaining limitations of each independent claim.

Therefore, it is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
  
Dependent claims 2-8, 10, 12-16, and 18-20 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.


If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20190332770 (Kumar et al) discloses malware scanning for network-attached storage systems. The computer executable components can include a file identification component that obtains an identifier for a target file stored by the data storage system; a lookup component that searches a scan status data structure for a malware scan result corresponding to the identifier for the target file; and a file access component that grants access to the target file in response to the lookup component obtaining the malware scan result from the scan status data structure and the malware scan result indicating that the target file contains no malware. 
US PGPub 20180088928 (Smith et al) discloses to assist with minimizing or eliminating security vulnerabilities, the users of the devices can revoke the access granted to any suspicious ones of the entities. For example, the logic/module can update the ledger to reflect suspicious ones of the entities in response to the logic/module receiving input provided to the device by a user via the communication mechanism(s). In this way, the logic/modules can reject any requests for access to the ledger from unauthorized ones of the entities. For a further embodiment, the device(s) that act as the verifier can prevent or remove any suspicious devices and/or entities from the verified group described above. The immediately preceding embodiment can be performed in response to user provided inputs.
US PGPub 20170041296 (Ford et al) discloses the security process that protects the content, such as a document to be uploaded and shared, may incorporate a plurality of protective steps. For example, when a document is uploaded a virus scan may be run, permissions may be established, a search index may be created, digital protection may be applied, the document may be converted (e.g. formatted), the document may be encrypted, and the like, where encryption may be applied individually to each new content, such as through a randomly generated encryption key.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        9/8/2021